

116 HRES 896 IH: Reaffirming support of fundamental United States principles at the United Nations and encouraging the World Health Organization to embrace technological advancements in tobacco control.
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 896IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Mr. Reschenthaler submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONReaffirming support of fundamental United States principles at the United Nations and encouraging the World Health Organization to embrace technological advancements in tobacco control.Whereas the United Nations was established in part as a global forum to convene disparate parties, resolve disputes, and establish policy recommendations in a fair, equitable, and transparent manner;Whereas the World Health Organization, an affiliated organization of the United Nations, develops policy recommendations that severely restrict, or de facto prohibit, interaction with legal private enterprise and thereby provides no recourse or opportunity for input to those impacted entities;Whereas, in 2016, the World Health Organization adopted the Framework of Engagement with Non-State Actors, commonly known as FENSA, which, by design, effectively discourages interaction with the private sector;Whereas the World Health Organization is actively targeting major American industries, including agriculture, food and beverage, and pharmacology, with onerous global regulations, and the World Health Organization’s policies targeting the tobacco sector outright prohibit communication, engagement, or opportunity for partnership;Whereas the World Health Organization is actively pressuring the entire United Nations system, including the United Nations Secretary-General, International Labor Organization, Food and Agriculture Organization, Economic and Social Council, World Bank, and International Monetary Fund, among others, to adopt similar policies with respect to the tobacco sector;Whereas the People’s Republic of China owns China National Tobacco Corporation, the largest tobacco company in the world, and this does not disqualify the People’s Republic of China from engaging in dialogue with and receiving funds from the World Health Organization;Whereas the World Health Organization’s tobacco policy recommendations fail to acknowledge that available science, technology, and innovation can accelerate the decline of cigarette smoking worldwide and reduce smoking-related death and disease;Whereas although the best health outcome for current smokers is to quit nicotine altogether, the reality is that less than 10 percent of adult smokers will successfully quit cigarettes in a given year;Whereas the Food and Drug Administration’s tobacco control policy recognizes this reality and provides global health regulators a pathway forward to move adult smokers down the continuum of risk;Whereas pursuant to the bipartisan Family Smoking Prevention and Tobacco Control Act, the Food and Drug Administration (FDA) follows an inclusive, transparent regulatory framework that promotes innovation in tobacco products based on a rigorous scientific evaluation, including minimizing unintended use of such products by nonsmokers, former smokers, and youth, where only those products determined to be appropriate for the protection of public health receive FDA authorization;Whereas the FDA regularly engages the private sector in an open and transparent manner regarding the development of such innovative products;Whereas the World Health Organization continues to cite an irreconcilable and inherent conflict to prohibit any engagement with or input from the tobacco sector and does not acknowledge the Food and Drug Administration’s review and regulation of science, technology, and innovation that can potentially reduce the harms associated with cigarette smoking; andWhereas policies based on the exclusion of any industry for which they seek to regulate do not advance sound health policy, and are antithetical to fundamental United States values of equal protection, free speech, due process, and the right to petition: Now, therefore, be itThat the House of Representatives directs the Department of State and the Department of Health and Human Services to encourage the United Nations and the World Health Organization, respectively, to adopt policies that recognize the rights of disparate parties and scientific determinations of the Food and Drug Administration to advance technology and innovation that can reduce the burden of death and disease caused from cigarette smoking. 